Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                       CONTINUED EXAMINATIONS     

     A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered. 

Claims 2-4, 6, 7, and 10-20 are pending.  Claims 10-12 are withdrawn.
Claims 12-4, 6, 7, and 13-20 are examined on the merits.

Claim Rejections –35 USC § 102/103


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 7, and 13-15 are newly rejected under 35 USC § 102 (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Iassonova et al (US 2014/0220215 A1).  
          Iassonova et al teach in some embodiments, the second fat including both EPA and DHA may be derived from a vegetable-sourced oil, such as, for example, a rapeseed oil. In some embodiments, the rapeseed oil is a canola oil that includes at least 2 wt %, at least 3 wt %, at least 5 wt %, at least 7 wt %, at least 10 wt %, at least 13 wt %, at least 15 wt %, or at least 20 wt % VLC Omega-3 PUFAs. In some embodiments, such canola oil includes at least 2 wt %, at least 3 wt %, at least 5 wt %, at least 7 wt %, at least 10 wt %, at least 13 wt %, at least 15 wt %, or at least 20 wt % combined DHA and EPA [0022] (since the composition doesn’t contain ARA, thus claims 13 and 14 are met; . Iassonova et al teach methods of preparing rapeseed that has been modified to produce VLC omega-3 PUFAs are known to those of skill in the relevant arts and are described, for example, in U.S. Pat. No. 7,544,859 (Heinz et al.), U.S. patent application Ser. No. 10/566,944 (Zank et al.), U.S. Pat. No. 7,777,098 (Cirpus et al.), U.S. patent application Ser. No. 12/768,227 (Cirpus et al.), U.S. patent application Ser. No. 10/590,457 (Cirpus et al.), U.S. Pat. No. 8,049,064 (Cirpus et al.), Ser. No. 12/438,373 (Bauer et al.), and DHA and/or EPA) (since the combination of DHA and EPA is 20%, and it could be “and/or”, thus claim 15 is met), desirably at least 320 mg of VLC omega-3 PUFA (preferably DHA and/or EPA), per 50 g of the food product [0036].
          As discussed above, the cited references disclose EPA and DHA may be derived from a vegetable-sourced oil, such as, for example, a rapeseed oil. Although the cited reference does not teach the claimed process in claim 7, the extracted lipid composition comprising EPA and/or DHA from the reference is not patentably distinct from the claimed extracts from claims 7, and 13-15. Consequently, the claimed method appears to be anticipated by the references. 
In the alternative, even if the claimed method is not identical to the referenced method with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced method is likely to inherently possess the same characteristics of the claimed method particularly in view of the similar characteristics which they have been shown to share. Thus, the claimed method would have been obvious to those of ordinary skill in the art with the meaning of U.S.C. 103. 
Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary. 
With respect to the art rejection above, please note that Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ method differs and, if so, to what extent, from that of discussed references. Therefore, with the showing 
Applicant is noted that the process steps in claim 7 are broad and can include additional processing steps to result in a product that might be the same as a product made by a different process.  What is being claimed is merely a “lipid composition” that is extracted from the harvested seeds of Brassica napus.  The process present in the product by process is open; there can be additional steps as a part of extracting from the harvested seeds.  Could it not include a step of purifying to a single lipid as a part of “extracting a lipid composition” as claimed?  The claims read on a combination of purified EPA and DHA. Would that purified lipid be any different from the same purified lipid made by a different process? As long it could make EPA/DHA, any genetically modified Brassica napus seeds will do, it doesn’t have to contain delta-5 elongase gene under the control of a FAE promoter.

Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Iassonova et al.



Conclusion
             Claims 2-4, 6, and 16-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Qiuwen Mi/
Primary Examiner, Art Unit 1655